                                                                   1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3   T.K. THROUGH HER MOTHER, SHERRI      )
     LESHORE, and A.S., THROUGH HER       )
 4   MOTHER, LAURA LOPEZ,                 )
     individually and on behalf of        )   No. 19 CV 7915
 5   all others similarly situated,       )
                                          )   Chicago, Illinois
 6                    Plaintiffs,         )   August 7, 2020
                                          )   11:00 o'clock a.m.
 7            -vs-                        )
                                          )
 8   BYTEDANCE TECHNOLOGY CO., LTD.,      )
     MUSICAL.LY, INC., MUSICAL.LY THE     )
 9   CAYMAN ISLANDS CORPORATION, AND      )
     TIKTOK, INC.,                        )
10                                        )
                      Defendants,         )
11
12          TRANSCRIPT OF TELEPHONIC PROCEEDINGS - Motion
                  BEFORE THE HONORABLE JOHN R. BLAKEY
13
14   APPEARANCES:
15   For the Plaintiffs:      MASON LIETZ & KLINGER LLP
                              BY: MR. GARY M. KLINGER
16                            227 West Monroe Street
                              Suite 2100
17                            Chicago, Illinois 60606
18
     For the Plaintiffs:      MASON LIETZ & KLINGER LLP
19                            BY: MR. DAVID K. LIETZ
                              5101 Wisconsin Avenue NW
20                            Suite 305
                              Washington, DC 20016
21
22
                     LAURA LACIEN, CSR, RMR, FCRR, CRR
23                        OFFICIAL COURT REPORTER
                         219 South Dearborn Street
24                               Room 1212
                         Chicago, Illinois 60604
25                            (312) 408-5032
                                                                   2

 1   APPEARANCES: (Cont'd)
 2
     For the Defendants:     WILSON SONSINI GOODRICH & ROSATI PC
 3                           BY: MR. ANTHONY J. WEIBELL
                             650 Page Mill Road
 4                           Palo Alto, California 94304
 5
     For the Defendants:     MANDELL MENKES LLC
 6                           BY: MR. STEVEN P. MANDELL
                             One North Franklin
 7                           Suite 3600
                             Chicago, Illinois 60606
 8
 9   For the Intervenor:     LOEVY & LOEVY
     I                       BY: MR. SCOTT R. DRURY
10                           311 North Aberdeen
                             3rd Floor
11                           Chicago, Illinois 60607
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                             3

           1        (The following telephonic proceedings were had in open
           2   court:)
           3               COURTROOM DEPUTY: 19 C 7915, T.K., et al., versus
           4   ByteDance Technology Company, Ltd.
11:00AM    5               THE COURT: Good morning, counsel. Appearances
           6   please first with the plaintiff.
           7               MR. LIETZ: Good morning, your Honor. David Lietz
           8   and Gary Klinger for the plaintiffs this morning.
           9               THE COURT: On behalf of defendants?
11:00AM   10               MR. MANDELL: Good morning, your Honor. This is
          11   Steve Mandell --
          12               UNIDENTIFIED MALE SPEAKER: Go ahead, Steve.
          13               MR. MANDELL: Steve Mandell and Tony Weibell on
          14   behalf of the defendants.
11:01AM   15               COURT REPORTER: Can they introduce separately?
          16               THE COURT: You have -- people have to introduce
          17   themselves so that we can recognize the voices when we try to
          18   do the transcript. Please try that again.
          19               MR. MANDELL: Okay. Steve Mandell on behalf of the
11:01AM   20   defendants, your Honor.
          21               MR. WEIBELL: And this is Tony Weibell also on
          22   behalf of the defendants from Wilson, Sonsini, Goodrich &
          23   Rosati --
          24               THE COURT: I'm sorry. Can you repeat that?
11:01AM   25               MR. WEIBELL: Yes, your Honor. Tony Weibell of the
                                                                              4

           1   law firm Wilson, Sonsini, Goodrich & Rosati for the
           2   defendants.
           3               THE COURT: Okay. Anybody who is on a
           4   speakerphone, go ahead and pick up the receiver so we get a
11:01AM    5   nice, clear sound from everybody. I don't know, counsel, if
           6   you had it on or not but just -- that's just a good general
           7   rule.
           8               On behalf of the motion -- the Intervenor's
           9   counsel.
11:01AM   10               MR. DRURY: Scott Drury on behalf of the Objector
          11   and Intervenor. Good morning, your Honor.
          12               THE COURT: Good morning. Anyone I miss? Okay.
          13   Remember to state your name before you speak so the Court
          14   Reporter doesn't have to make any educated guess about who is
11:02AM   15   speaking.
          16               And we did interrupt counsel's argument. Absent
          17   some other issue that might have come up, I'd just like to
          18   pick up where we left off. Counsel, are you ready to
          19   proceed?
11:02AM   20               MR. LIETZ: David Lietz. Yes, I am, your Honor.
          21   So David Lietz for the plaintiffs. May it please the
          22   Court --
          23               THE COURT: Thank you, counsel.
          24               MR. LIETZ: Thank you, your Honor. Since we broke
11:02AM   25   last time, there are three developments that we would ask the
                                                                              5

           1   Court to take judicial notice of that are germane to the
           2   issues here. This case is definitely on the cutting edge of
           3   data privacy litigation when you have three things come up
           4   literally in the last four days. First, while our hearing on
11:02AM    5   Tuesday was taking place, the Judicial Panel on
           6   Multi-District Litigation issued its transfer order in the
           7   TikTok BIPA MDL, which is MDL 2948, and that order can be
           8   found in Case Number 5:20 CV 03212 in the Northern District
           9   of California, Document Number 33; and we'd ask the Court to
11:03AM   10   take judicial notice of that order.
          11             That order consolidated and transferred the BIPA
          12   MDL to the Northern District of Illinois, your very court, in
          13   front of the Honorable Judge Lee, and the transfer order
          14   expressly notes that the plaintiffs' attorneys in that case
11:03AM   15   have already organized that they've appointed an interim lead
          16   plaintiffs' counsel, Katrina Carroll, and they filed a
          17   consolidated complaint.
          18             Other public filings in the MDL, your Honor, note
          19   that the organized plaintiffs' group has arranged a mediation
11:03AM   20   next week, the week of August 10th, 2020, to which all the
          21   plaintiffs in all 17 of the BIPA cases against TikTok are
          22   invited. No counsel in that BIPA litigation has attempted to
          23   include this case in the MDL either as a direct action or as
          24   a tag-along related case. And, your Honor, this shows that
11:04AM   25   the BIPA litigation is indisputably separate and distinct and
                                                                              6

           1   Objector's arguments that plaintiffs' counsels failed the
           2   class by not asserting the BIPA claims are just meritless.
           3             Second, your Honor, the plaintiffs request that the
           4   Court take judicial of the settlement in McDonald versus
11:04AM    5   Kiloo, K-i-l-o-o, A-S, Case Number 3:17 CV 04344 in the
           6   Northern District of California, Document Number 363, which
           7   was filed on August 5th, 2020, your Honor, just yesterday,
           8   and it's being --
           9             THE COURT: Is that a -- hang on a second, counsel.
11:04AM   10   Is that a public filing?
          11             MR. LIETZ: Yes, your Honor.
          12             THE COURT: Okay. Go ahead.
          13             MR. LIETZ: A public filing, court record. I'm --
          14   definitely something that the Court is entitled to take
11:05AM   15   judicial notice of. It's being referred to as the Disney
          16   settlement. It was noted in Law360 this morning. The Disney
          17   settlement is a settlement of claims against Disney, Viacom,
          18   Kiloo and several other companies who were accused of
          19   impermissibly collecting children's information gathered
11:05AM   20   through online apps aimed at adolescents and it was alleged
          21   that the game apps in question had secretly embedded code
          22   that allowed companies to track children's behavior across
          23   multiple apps and devices. And, your Honor, if that sounds
          24   familiar to the case at bar, it should because it's a similar
11:05AM   25   fact pattern here. And those cases in the Disney settlement
                                                                              7

           1   are also similar in that the plaintiffs in those cases
           2   initially made claims under the Children's Online Privacy
           3   Protection Act, or COPPA.
           4              Notably, your Honor, the Disney settlement has no
11:05AM    5   cash payout to class members and it's for injunctive relief
           6   only. And in the Disney settlement, your Honor, there was no
           7   FTC enforcement action that got the injunctive relief in
           8   Disney that precluded the plaintiffs there from seeking and
           9   obtaining that relief. But again, your Honor, the point is
11:06AM   10   that the Disney settlement has no cash payout to the class
          11   members.
          12              Also, the plaintiffs' COPPA claim in the Disney
          13   cases didn't survive a motion to dismiss and the plaintiffs
          14   proceeded to their settlement on claims of intrusion upon
11:06AM   15   seclusion, constitutional and statutory rights to privacy
          16   claim, and two statutory claims, one under California and one
          17   under New York law. So, your Honor, that calls into question
          18   the strength of the COPPA claim that the plaintiffs were
          19   asserting here.
11:06AM   20              Notably, the fees sought in the Disney settlement
          21   are in excess of $9 million for injunctive relief only. And
          22   here where the plaintiffs achieved a cash settlement and
          23   where there were injunctive relief that the plaintiffs would
          24   have tried to get was already handled by the FTC -- and it's
11:07AM   25   being handled by the FTC -- that they will presumably move to
                                                                              8

           1   correct any perceived violations of the consent order. And
           2   where the fees sought by the plaintiffs' attorneys are a
           3   fraction of those sought in the Disney settlement, the Court
           4   can see what an excellent settlement that this really is with
11:07AM    5   a cash payment to class members.
           6             And third, your Honor, the plaintiffs asked the
           7   Court to take judicial notice of the Federal Executive Orders
           8   issued by the Trump Administration just yesterday on August
           9   5th, 2020, that would ban TikTok from operating in the United
11:07AM   10   States in 45 days' time if they are not sold by their parent
          11   company ByteDance. And the Executive Orders, your Honor,
          12   regarding TikTok prohibit after 45 days, quote, any
          13   transaction by any person or with respect to any property
          14   subject to the jurisdiction of the United States with
11:08AM   15   ByteDance, Limited, the Chinese company that owns TikTok.
          16             Your Honor, those executive orders in 45 days' time
          17   might foreclose TikTok from even doing this settlement or any
          18   other settlement for that matter or TikTok might be
          19   disinclined to do any future settlement if it goes away in
11:08AM   20   the United States or is sold to Microsoft. And so, your
          21   Honor, this is a reason why getting this settlement finally
          22   approved today becomes critical to protect the rights of the
          23   over 90,000 class members who have filed valid claims and who
          24   are awaiting a check from this settlement.
11:08AM   25             Your Honor, as you may recall, this case arises out
                                                                              9

           1   of a settlement that was entered into between the FTC and the
           2   defendants contending that the defendants illegally collected
           3   minors' personal information on an app at issue without first
           4   obtaining parental consent to do so in violation of COPPA.
11:08AM    5   And the FTC settlement was first announced in February of
           6   2019 and was widely publicized at the time because it was the
           7   largest fine at that time under the history of the COPPA
           8   statute, approximately 5.5 million as well as significant
           9   injunctive relief.
11:09AM   10             And despite the high publicity of that FTC
          11   settlement, between February 2019 and December 2019,
          12   approximately ten months and really a lifetime in terms of
          13   plaintiffs' attorneys looking around for potential class
          14   actions to file, not a single class action case was filed
11:09AM   15   arising out of the alleged unlawful conduct. And not even
          16   the most fervent of so-called child advocacy lawyers filed a
          17   civil case seeking redress.
          18             And the burning question, your Honor, has been why
          19   didn't anybody file a civil case? And the answer is simple,
11:09AM   20   other than class counsel here, no attorney thought that there
          21   was a civil remedy to pursue since the alleged unlawful
          22   conduct arose under COPPA which does not provide for a
          23   private right of action. And, indeed, if we look to one of
          24   the cases that we just asked the Court to take judicial
11:10AM   25   notice of, the Disney settlement, the COPPA claims fail. So,
                                                                            10

           1   even so without any precedent for COPPA recovery in past
           2   cases, plaintiffs' counsel here in this case began
           3   investigating untested and novel theories of potential
           4   recovery to get some monetary relief for the putative class
11:10AM    5   members; and there was no monetary relief for individuals for
           6   class members in the FTC settlement. That's the one
           7   component that was missing in the FTC settlement.
           8             At the same time, plaintiffs were vetting more than
           9   800 putative class members in formulating their claims and
11:10AM   10   the process culminated in plaintiffs' counsels sending a
          11   demand letter and a draft complaint with hundreds of named
          12   plaintiffs from virtually every state in the country in June
          13   of 2019 alleging these novel privacy claims. Now one might
          14   ordinarily think that a defendant in TikTok's shoes would
11:11AM   15   simply ignore a demand letter since there was no precedent
          16   for recovery under COPPA and also the defendants had an
          17   arbitration clause and a class action waiver in their terms
          18   of service.
          19             But, your Honor, where class counsel really
11:11AM   20   succeeded here and what we firmly believe is that our
          21   litigation strategy of obtaining hundreds of clients and
          22   making defendant aware of the same played a large role in
          23   prompting the defendants to explore resolving our case
          24   because defendants knew that regardless of what happened,
11:11AM   25   they'd still have to deal with a mini mass action even if we
                                                                             11

           1   couldn't get a class action certified.
           2               And because of these efforts and because of the
           3   pressure that we put on to TikTok between June and October of
           4   2019, we began engaging in informal discovery concerning the
11:11AM    5   claims and potential defenses at issue, the size of the
           6   potential class contemplated, and the suitability for class
           7   treatment of the plaintiffs' claims. And after months' long
           8   negotiations, the parties agreed to participate in an all-day
           9   mediation and that's what culminated in what we believe is a
11:12AM   10   landmark settlement that's now before your Honor for final
          11   approval.
          12               On December 2019 after reviewing the settlement and
          13   plaintiffs' supporting motion, this Court granted preliminary
          14   approval and directed the notice program to be implemented.
11:12AM   15   And, your Honor, despite Objector's arguments, the notice
          16   program was highly effective by any measure. Direct notice
          17   was not possible here; and we'll let defense counsel address
          18   the reasons for that. But the gist of it is, your Honor,
          19   that defendants didn't have the mechanism to pull up the
11:12AM   20   accounts to give direct notice. Obviously, we would have
          21   preferred direct notices. It would have been far more cost
          22   effective. It could have just sent messages to the class
          23   members via the app that would have cost virtually no money
          24   at all. But, your Honor, we couldn't do it.
11:12AM   25               In the notice program we did implement included a
                                                                            12

           1   comprehensive media notice program that targeted the known
           2   demographics of the settlement class and was designed to
           3   deliver an approximate 70 percent reach by serving
           4   approximately 12,747,000 digital banner ad impressions. The
11:13AM    5   notice program was successful in that regard, your Honor, and
           6   it resulted in over 13 million impressions, an approximate 72
           7   percent reach. Separately while we got those 13 million
           8   impressions, the settlement administrator set up a website
           9   and a toll-free number devoted to this settlement. And by
11:13AM   10   using digital ads placed in the same ad network used by the
          11   TikTok app, additional digital apps targeting the proposed
          12   settlement class demographic and supplementing the notice
          13   with the settlement website and toll-free telephone number,
          14   the parties here ensured that the notice program comported
11:13AM   15   with due process and protected all class members' rights.
          16             Separately, your Honor, the parties caused CAFA
          17   notice -- because this is a federal court case under CAFA --
          18   to be sent along with related materials to the attorney
          19   generals of all U.S. states as well as the attorney general
11:14AM   20   of the United States. And notwithstanding the high publicity
          21   surrounding this settlement, not a single state AG launched
          22   an objection or even inquired into this settlement.
          23             And, indeed, your Honor, despite the objection
          24   here, the settlement was well received. As of the claim
11:14AM   25   deadline, only six individuals requested an exclusion which
                                                                            13

           1   is about 0001 percent -- .0001 percent of the settlement
           2   class and there were only 11 objections out of a class of
           3   millions of people notwithstanding the media attention this
           4   settlement gained and the media attention that TikTok is on
11:14AM    5   TikTok right now. So the objections were all received well
           6   after the claims deadline that was set by the preliminary
           7   approval order. And even so, the objections again amounted
           8   to a fraction, .0001 percent, of the settlement class.
           9             On the other hand, your Honor, class members
11:15AM   10   submitted more than 100,000 claims for relief which is an
          11   incredibly high number for any class action settlement and it
          12   represents somewhere approaching a two percent claims rate,
          13   and possibly even more. The Court may recall that we're not
          14   exactly sure how big this class is. It's somewhere between
11:15AM   15   three million and six million individuals. And depending on
          16   how big the class really is, the claims rate is either, you
          17   know, in excess of either 1.5 percent or in excess of 3
          18   percent. And this falls in line and even exceeds other
          19   consumer class action settlements both in this circuit and
11:15AM   20   other consumer class action data privacy settlements around
          21   the country.
          22             Now Objector's counsel claims this isn't sufficient
          23   under Seventh Circuit case law Redman v. RadioShack. And,
          24   your Honor, Redman v. RadioShack could not be more
11:15AM   25   inapposite. The Seventh Circuit never said that the claims
                                                                            14

           1   rate achieved here were, per se, impermissible. Also, Redman
           2   was a coupon settlement where only a third of the entire
           3   settlement class of 16 million people actually even received
           4   notice, which just isn't the case here. Also, in Redman the
11:16AM    5   claims rate was less than half a percent of the class and
           6   that's not what happened here either. This case isn't
           7   anything like Redman, which was a coupon-only settlement, no
           8   cash value settlement, and it's misleading to suggest
           9   otherwise. The claims rate of, you know, one and a half to
11:16AM   10   two percent that was achieved here is the norm in consumer
          11   class actions and it's exactly what the notice program
          12   achieved here.
          13             So given the little opposition to the settlement
          14   compared to how well it was received by the rest of the
11:16AM   15   settlement class, plaintiffs' counsel fully believed that
          16   final approval is warranted consistent with the Court's
          17   earlier determination granting preliminary approval. Courts
          18   in this circuit considered five factors in the final approval
          19   stage to determine whether final approval is warranted and
11:17AM   20   it's the strength of the plaintiffs' case, the likely and
          21   complexity and length and expense to continue litigation, the
          22   amount of opposition to settlement among affected parties,
          23   the opinion of competent counsel, and the stage of the
          24   proceedings and discovery completed.
11:17AM   25             The first factor, your Honor, the strength of the
                                                                            15

           1   plaintiffs' case compared to the terms of the proposed
           2   settlement is the most important factor and also weighs
           3   heavily in favor of final approval here. Despite what
           4   Objector argues, this case was far from a slam dunk.
11:17AM    5   Defendants have a number of case-dispositive defenses that
           6   would have eliminated the case entirely; and they're going to
           7   talk at length about those, your Honor, I assume, because
           8   that's what their opposition said.
           9             First and foremost, your Honor, defendants' app had
11:17AM   10   an arbitration clause and class action waiver in their terms
          11   and conditions. And again, as we said earlier, these types
          12   of clauses are considered the death mill of class actions.
          13   It's unclear how the plaintiffs could have avoided these
          14   clauses. And even if we did defeat a motion to compel
11:18AM   15   arbitration, that could have caused an appeal and the case to
          16   be tied up in the appellate courts for years. The
          17   arbitration clause was a massive hurdle in this litigation,
          18   your Honor, and plaintiffs believe that if they hadn't
          19   deployed the litigation strategy that they did suing with
11:18AM   20   hundreds of clients, defendants would have attempted to
          21   enforce this clause before even discussing settlement.
          22             Second, your Honor, plaintiffs contended all of
          23   plaintiffs' claims were preempted by COPPA. Again, novel
          24   legal issue and there's at least one case out there that
11:18AM   25   tends to support defendant's position on that, possibly also
                                                                            16

           1   an appellate issue.
           2             Third, your Honor, there's a question of whether or
           3   not the plaintiffs would be able to certify a class and
           4   unclear how common law privacy claims would have been
11:18AM    5   certified on a national basis given the variance of laws in
           6   all 50 states and the developing case law in Bristol Myers
           7   Squibb, your Honor, so we have tons of problems with
           8   certifying a national litigation class.
           9             Also, your Honor, this case doesn't have anything
11:19AM   10   to do with biometric information. It's solely about the
          11   unlawful collection of minors' personal information on the
          12   app without first obtaining parental consent and that
          13   includes collecting a name, email address, or date of birth
          14   without first getting consent and that's what this case is
11:19AM   15   about, the unlawful collection of personal information. It's
          16   not a BIPA case. And even if the other BIPA cases weren't
          17   out there, which they clearly are, this is not a BIPA case.
          18   So trying to evaluate the strength of this case on a bunch of
          19   facts that relate to a putative BIPA claim is not germane to
11:19AM   20   the inquiry for final approval here.
          21             Given the barriers to success in this case, your
          22   Honor, the terms of the settlement are fair and reasonable
          23   and they fall in the range of related class action data
          24   privacy settlements. Indeed, your Honor, one of the most
11:20AM   25   notable recent ones is the Google Plus case that was
                                                                           17

           1   discussed at length on plaintiffs' brief on Page 12 and where
           2   the plaintiff -- or where the class members will net $5, just
           3   about the same amount here, and if -- it might even be less
           4   than $5, your Honor, because that settlement allows for a pro
11:20AM    5   rata reduction if the claims rate gets too high.
           6             So, your Honor, the most recent case law from May
           7   of this year from the Northern District of California, one of
           8   the leading federal district courts on data privacy
           9   litigation, shows that this class action cash payment is
11:20AM   10   totally consistent with what is achieved in these data
          11   privacy cases.
          12             And, your Honor, it makes no difference if TikTok
          13   is a billion-dollar company. Settlements like this are not
          14   about punishment. They're about compensation. That's what
11:20AM   15   this is a settlement for, compensation; not punishment. And
          16   as the case law we've cited earlier said, it's not even
          17   appropriate in the final approval context to contemplate
          18   punitive damages.
          19             Moreover, your Honor, the settlement is comparable
11:21AM   20   to the fine levied against TikTok by the FTC, which was 5.5
          21   million. We're achieving a 20 percent bump on top of what
          22   the FTC settlement was.
          23             And on top of all that, your Honor, the settlement
          24   represents the first of its kind given that it arises out of
11:21AM   25   COPPA and using the COPPA standards of conduct to make a
                                                                            18

           1   claim for private compensation even where there's no private
           2   right of action.
           3             So, your Honor, we've already discussed the next
           4   factor, the amount of opposition to the settlement. Again,
11:21AM    5   there's very little. You know, 99.9 percent of the class
           6   approves of this. And in terms of there being objections,
           7   they're all untimely. And stripping away all of these claims
           8   that cannot be made here that Objector says should be made,
           9   basically all of the objections boil down to the same thing
11:21AM   10   which is we don't think this settlement is for enough money.
          11   But, your Honor, it's in line with other data privacy
          12   settlements. It clearly is enough money.
          13             Last -- next factor, your Honor, likely complexity,
          14   length, and expense of continued litigation. We've also
11:22AM   15   touched on this but there's a multitude of possibilities for
          16   additional appeals here. And, you know, given the dynamics
          17   of what's happening to TikTok in the world right now, your
          18   Honor, tying up this settlement for years with appeals on all
          19   sorts of issues is not in the best interest of the class.
11:22AM   20   And, your Honor, also the Seventh Circuit overwhelmingly
          21   favors class action settlements and this case should be no
          22   different.
          23             Your Honor, we haven't talked much about the next
          24   factor, the opinion of counsel, and it gets into a
11:22AM   25   mudslinging contest between plaintiffs' counsel and
                                                                            19

           1   Objector's counsel but I think our pleadings make clear that
           2   plaintiffs' counsel is experienced, competent. They've been
           3   appointed counsel on some of the most significant complex
           4   class actions in the past decades, including prominent data
11:23AM    5   privacy cases, and it's our opinion that this is a good
           6   settlement, one that we're proud of and that we believe it
           7   represents a landmark settlement. So that is something that
           8   should go into the calculus here as well, your Honor.
           9             Final factor, your Honor, the stage of the
11:23AM   10   proceedings and discovery completed. We are fully informed
          11   of the factual and legal issues. We've surveyed hundreds of
          12   clients. We exchanged informations with defendants for six
          13   months in voluntary discovery and we decided to go to an
          14   all-day mediation with one of the most respected mediators in
11:23AM   15   the country, Gregory P. Lindstrom of Phillips ADR, and -- but
          16   before we even got to that, we had joint meetings with the
          17   mediator to discuss the case and engaged in multiple rounds
          18   of briefing with respect to the factual and legal issues,
          19   including the arbitration issue, the preemption issue, and
11:23AM   20   the class certification issues.
          21             And even after an all-day mediation, your Honor,
          22   when the parties still could not reach an agreement and we
          23   hit a dead end, the mediator made a mediator's proposal for
          24   settlement of the case and both parties accepted that to
11:24AM   25   break the log jam. And the imprimatur of the mediator's
                                                                            20

           1   proposal on this settlement, your Honor, gives immense
           2   support to the fairness of this settlement and its terms.
           3             So, your Honor, for all these reasons, we ask the
           4   Court find that the settlement is fair, reasonable, and
11:24AM    5   adequate and it's consistent with your earlier determination
           6   in the preliminary approval process and we respectfully
           7   request that the Court approve this settlement.
           8             One last thing, your Honor, that we also request
           9   that the Court approve our fees in this matter. I'm not
11:24AM   10   going to belabor that. We'll rest upon the pleadings. But
          11   the Seventh Circuit has long recognized when counsels'
          12   efforts result in the creation of a common fund that benefits
          13   plaintiffs and unnamed class members, counsel have a right to
          14   be compensated from that fund for their successful efforts in
11:25AM   15   creating it and courts in this circuit have routinely
          16   concluded that percentage of the fund approach is superior to
          17   the lodestar approach for determining the market price for
          18   legal services in common fund class action settlements.
          19             We requested an amount that's fully in line with
11:25AM   20   prior cases even if you include the cost and we ask that our
          21   fees be approved as fair and reasonable as well as the
          22   incentive awards of $2,500 per class member.
          23             Unless the Court has any other questions, I thank
          24   you, your Honor, for your attention this morning.
11:25AM   25             THE COURT: Counsel, two of the things that counsel
                                                                            21

           1   for the Objector raised, one was the absence of injunctive
           2   relief within the settlement and the other thing was what he
           3   characterized as a lack of clarity regarding which claims
           4   would be covered or not covered because that would cause
11:25AM    5   confusion in other litigation. Do you want to address either
           6   or both of those points?
           7             MR. LIETZ: Yes, your Honor. With regard to the
           8   second point, your Honor, there doesn't seem to be any
           9   confusion among other claims. The BIPA, you know, MDL,
11:26AM   10   consolidated complaint seems perfectly clear and comfortable
          11   in what claims that it's asserting and it doesn't seem to be
          12   having any issues with there being a suggestion that that
          13   claim or the claims raised there are somehow released or
          14   obviated by this settlement. So that was counsel's --
11:26AM   15   Objector's counsel's sole example of how there is being
          16   alleged confusion created.
          17             And, your Honor, the facts and the records in the
          18   MDL proceeding -- which again are now before this court and
          19   are totally available to the court are -- speak volumes about
11:26AM   20   the absence of confusion. So that argument, your Honor, is
          21   just not one that is supported by the facts.
          22             THE COURT: Well, is it your position that the
          23   release could not be amended to have more clarity on that
          24   because it's a pretty general -- it's a pretty broad release,
11:27AM   25   right?
                                                                            22

           1             MR. LIETZ: It could be construed, your Honor, as a
           2   very broad release. We believe that the release is bounded
           3   by the facts that are alleged in the complaint and that that
           4   is what limits it. However, your Honor, if the sole sticking
11:27AM    5   point to final approval of this settlement is to go back and
           6   rework the release to make it more clear and to make sure
           7   that there's a clear understanding of what the limitations
           8   are, we're certainly happy to caucus with defense counsel and
           9   to -- and to work something out that would make it clear to
11:27AM   10   the world, although we think it already is clear to the
          11   world, what's being released here so we're not --
          12             THE COURT: I interrupted you. With respect to
          13   injunctive relief, did you want to address that?
          14             MR. LIETZ: No. I actually was saving that for a
11:28AM   15   second, your Honor. Very briefly, we just think that
          16   the -- all the injunctive relief that was fit to be obtained
          17   here was obtained by the FTC. You know, there's this -- the
          18   privacy advocates, the child privacy advocates case to get
          19   the FTC to go back and enforce its consent order, I mean,
11:28AM   20   that action is not saying that the injunctive relief that the
          21   FTC obtained was insufficient. It's basically just saying
          22   that TikTok is violating it. And so, your Honor, that makes
          23   our point that all the injunctive relief that could have been
          24   obtained in this case was obtained already by the FTC. And
11:28AM   25   the only missing piece of the puzzle here, your Honor, was a
                                                                            23

           1   cash payment to the class members so there just wasn't any
           2   additional injunctive relief that under the claims that we've
           3   asserted could have been obtained.
           4             You know, again, if you go back and look at the
11:29AM    5   Disney settlement which we asked the Court to take judicial
           6   notice of, you'll see, your Honor, that the injunctive relief
           7   that's being obtained there with age, dates, and whatnot is
           8   exactly what the FTC got in their case. So, I mean,
           9   there's -- there's no room to seek additional injunctive
11:29AM   10   relief here, your Honor.
          11             Whether or not TikTok complies with the injunctive
          12   relief that the FTC obtained is a question that just isn't
          13   applicable to the question of whether or not we should have
          14   obtained injunctive relief. There just isn't any more to
11:29AM   15   obtain here, your Honor.
          16             THE COURT: Okay. Does that -- that concludes your
          17   remarks, right?
          18             MR. LIETZ: Yes, it does, your Honor; and I thank
          19   you very much.
11:29AM   20             THE COURT: Thank you, counsel. Who is next?
          21             MR. WEIBELL: Hello, your Honor. This is Tony
          22   Weibell of Wilson, Sonsini, Goodrich & Rosati for the
          23   defendants. Can I -- is my voice clear and loud enough for
          24   the Court?
11:30AM   25             THE COURT: You sound great. Go ahead, counsel.
                                                                            24

           1             MR. WEIBELL: Great. Thank you. So, your Honor,
           2   exactly what plaintiffs' counsel has just explained, the most
           3   important factor under the Seventh Circuit's analysis is the
           4   weakness of the case. And just to again provide background
11:30AM    5   here, this is a case where you have parents who allowed their
           6   children to have access to mobile phones and download an app
           7   that expressly told them not to use the app and they did it
           8   anyway and they lied about their age in order to use the app.
           9   And when they did that, their information as disclosed in
11:30AM   10   TikTok's privacy policy was collected. All right. That's
          11   the situation we have here.
          12             In such a situation, the class members haven't
          13   suffered any injury at all. There would be no right for them
          14   to recover. And the COPPA claims that have been asserted
11:31AM   15   here, as has already been explained, don't provide a private
          16   right of action. In fact, you know, when Congress was
          17   considering all of this and when they enacted COPPA, they
          18   expressly carved that out. They could have created a private
          19   right of action but they didn't and the reason they didn't is
11:31AM   20   because they recognized that there's no real injury here,
          21   right. It's just as a matter of public policy in order to do
          22   a preemptive strike against potential, you know, concerns
          23   that society has, they put in place COPPA which, you know,
          24   puts restrictions on how you collect information from
11:31AM   25   children who are under 13 that are using --
                                                                            25

           1             THE COURT: Well, counsel, counsel -- hang on a
           2   second, counsel. I mean, I understand your argument. But to
           3   say there's no injury, I mean, COPPA was enacted for a cause.
           4   I mean, aren't you overstating that a little bit?
11:32AM    5             MR. WEIBELL: I don't think so, your Honor, because
           6   it certainly was enacted; and if you look at the purpose for
           7   which it was enacted, it was enacted to protect children,
           8   right. It was enacted because the concern is that if you do
           9   collect information from children under 13, you might end up
11:32AM   10   collecting more information than, you know, an older
          11   individual would have normally wanted to give you, that
          12   there, you know, not at a sufficient age to consider and
          13   weigh the balances of that exchange that happens when you
          14   provide information online in exchange for free services.
11:32AM   15   And also, to protect against what someone might do with that
          16   information down the road and --
          17             THE COURT: Exactly, exactly -- counsel, counsel,
          18   exactly, which is there's a privacy interest and in order to
          19   prevent injury to that privacy interest, the statute was
11:32AM   20   enacted. That's fair to say, right?
          21             MR. WEIBELL: Certainly, your Honor. Yes,
          22   that's -- to the extent there is an agreement here, that's
          23   exactly what it is. It's the potential for the privacy issue
          24   that you just mentioned. Exactly.
11:33AM   25             THE COURT: Well, it's not a potential. It's an
                                                                            26

           1   actual privacy interest and the statute is designed to
           2   prevent an injury to that privacy interest, correct?
           3             MR. WEIBELL: Well, it's a little bit different
           4   than that, your Honor, because normally you have an
11:33AM    5   expectation of privacy, right, that's what creates the
           6   privacy interest. So, in other words, if someone takes
           7   information from me -- private information from me without
           8   disclosing that they're doing that, that would, you know,
           9   arguably be -- and I have an expectation that they wouldn't
11:33AM   10   do that because they said they wouldn't do that, that's where
          11   you have a privacy-type injury.
          12             But in this situation, in a COPPA situation, it's
          13   different because we've told the kids, right, we've said
          14   don't use the app if you're under 13 --
11:33AM   15             THE COURT: Counsel, I'm going to interrupt you
          16   again. A child is not able to give consent, which is the
          17   whole point, so I don't want to get sidetracked on a minor
          18   children. I'm just going to state that you're overstating
          19   your case when you say there's no injury. The statute is
11:34AM   20   designed to prevent a private -- injury to a privacy interest
          21   and children are not able to consent so therefore there are
          22   certain protections they have in the statute. Why don't you
          23   move on to -- in your argument?
          24             MR. WEIBELL: Yes, your Honor. So in a
11:34AM   25   situation -- in these types of cases -- and let's look at
                                                                            27

           1   even the broader picture of non-children, right, so even
           2   where adults are in a situation where their data has been
           3   collected online in a way that they didn't anticipate, right,
           4   in cases where they have alleged -- like here, right -- there
11:34AM    5   was an invasion of privacy because they didn't think certain
           6   information would be collected and it was collected. In
           7   those cases, the normal way that those have been settled, as
           8   counsel for plaintiffs have pointed out, is through an
           9   injunctive relief type settlement or cy-pres settlement where
11:34AM   10   the class gets no direct monetary benefit at all.
          11             In this case -- this is one of the first of its
          12   kind settlements where in a privacy class action like this we
          13   decided to give a direct monetary benefit to class members
          14   where they can actually, you know, collect something. And we
11:35AM   15   did it at a rate that was on par or better than other major
          16   privacy class actions where information was actually
          17   collected and it was collected, you know, in violation of
          18   someone's privacy policy or in a deceptive manner and --
          19             THE COURT: Counsel, hang on a second, hang on a
11:35AM   20   second. And again, I'm sorry to interrupt you. When you
          21   talk about those other comparables, is that part of the
          22   record in front of me?
          23             MR. WEIBELL: Yes, your Honor. Those cases have
          24   been cited both -- I want to say both by plaintiffs and
11:35AM   25   defendants but I know it's in the plaintiffs'. So, for
                                                                            28

           1   example, there is the Google Cookie Placement litigation
           2   settlement that was in the record. That -- that recovery
           3   involved essentially every, every person who has used an
           4   Apple Safari browser or an internet -- Microsoft Internet
11:36AM    5   Explorer browser and the argument there was that Google
           6   collected information without authorization. And it was the
           7   similar type claims that were at issue here in that there was
           8   an invasion of privacy essentially, right, and the Third
           9   Circuit found that that claim survived a motion to dismiss
11:36AM   10   and so it was that claim, as your Honor pointed out, that
          11   privacy injury that was settled. And in that case, no money
          12   went directly to the class. It went to, you know, cy-pres
          13   recipients. And if you were to look at the number of class
          14   members and the value of the settlement and divide that, the
11:36AM   15   total fund essentially comes out to less than five cents per
          16   class member. This settlement here is multiples above that
          17   and beyond that.
          18             Other privacy class actions that are similar would
          19   be the -- another Google case, the Google Referrer Header
11:37AM   20   settlement, which I believe is also in the record, as well as
          21   the McDonald settlement that plaintiffs' counsel was just
          22   mentioning was approved this week or, sorry, that was
          23   submitted this week. So -- so plaintiffs' counsel has put
          24   those comparables into the record after your Honor --
11:37AM   25             THE COURT: Well, counsel, the cases are -- or at
                                                                            29

           1   least the judicial cases are -- have been cited. Are you
           2   stating that also the terms and conditions of those
           3   settlements, including amounts, injunctive relief or what
           4   have you, are you saying that's part of the record as well or
11:37AM    5   just the citation to judicial cases?
           6             MR. WEIBELL: Just the citation to the judicial
           7   cases.
           8             THE COURT: Well, is there anything else?
           9             MR. WEIBELL: Not the actual documents.
11:37AM   10             THE COURT: Is there anything else that I would
          11   need -- and this is obviously your chance to make whatever
          12   record you want, anything else I would need because if you're
          13   going to rely on the terms and conditions of settlements,
          14   then I would need to look at those in context rather than
11:37AM   15   just at an evaluation of some legal issue by a court, right,
          16   or no?
          17             MR. WEIBELL: I think we're citing those, your
          18   Honor, just for the proposition that when you look at the
          19   total fund for a settlement in these types of cases and where
11:38AM   20   it's going, it's -- it usually doesn't go to -- directly to
          21   class members in these types of cases. It usually just goes
          22   to cy-pres where there is no payment and there's just
          23   injunctive relief.
          24             And again, the recognition is that because in an
11:38AM   25   invasion of privacy case like this involving the collection
                                                                            30

           1   of information online, it is extremely difficult if not
           2   impossible for the plaintiffs to ever prove a monetary amount
           3   of recoverable damages and because of that, you usually don't
           4   end up with a settlement where money is going to the
11:38AM    5   class and so --
           6             THE COURT: Well, in this case, though, there is --
           7   there is money going to the class and the one of the
           8   arguments in the pleadings is that the amounts are comparable
           9   to other cases and I'm just trying to figure out if the
11:39AM   10   amounts are -- that is being -- we anticipate going to the
          11   class members, if the amount is going to be argued to me as a
          12   reasonable amount and you're going to use comparable cases,
          13   then I'm trying to see what factual record I have to make any
          14   of those findings. So am I mistaken in the characterization
11:39AM   15   that you're arguing that the amounts going here are
          16   reasonable in light of other similar cases or are you arguing
          17   something different?
          18             MR. WEIBELL: So we are arguing the amount is
          19   reasonable and the citations to the other cases that your
11:39AM   20   Honor can use as comparables that are in the record I believe
          21   do also identify the amounts -- both the value of the total
          22   settlement compared to the number of class members that were
          23   affected in those cases. But also the simple fact that in
          24   those cases, there's no recovery at all. There's no direct
11:40AM   25   monetary recovery at all.
                                                                           31

           1             And so the fact that this case, this settlement
           2   provides a direct monetary benefit to the class is
           3   extraordinary, right. It's a -- it's a novel and great
           4   benefit to the class that they collect anything at all
11:40AM    5   because normally in a case like this you don't collect that;
           6   and that's sufficient in the record from the citations that
           7   plaintiffs' counsel provided.
           8             THE COURT: Let me interrupt you one more time.
           9   Counsel for plaintiff, do you need to respond to that -- the
11:40AM   10   Court's question?
          11             MR. LIETZ: Yes, your Honor. I have our brief up
          12   in front of me and it's half and half, your Honor. So for
          13   the most recent settlement, the Google Plus Profile
          14   litigation, we did provide a reference to ECF Number 69 and
11:40AM   15   the case number. We didn't attach the actual case but we
          16   certainly could submit that as a supplemental. Two of the
          17   other five examples are reported case decisions. The other
          18   three decisions we just have the case number citation and not
          19   the ECF number and we'd ask the Court to either allow us to
11:41AM   20   submit a supplemental that has the ECF document filing
          21   number, whatever document number that is for those three
          22   cases of the settlement, or to actually submit those
          23   settlement proposals for the Court's review.
          24             COURT REPORTER: That was --
11:41AM   25             THE COURT: Okay. Great. That was counsel for the
                                                                           32

           1   plaintiff, Mr. Lietz, right?
           2             MR. LIETZ: Yes. That was David Lietz, your Honor.
           3   Sorry.
           4             THE COURT: Yeah. I sometimes -- I get in trouble
11:41AM    5   if I don't enforce the rule that you speak before you -- that
           6   you say your name before you speak.
           7             All right. Counsel for defense -- and I'm sorry, I
           8   interrupted you again -- go ahead.
           9             MR. WEIBELL: Thank you, your Honor. This is again
11:41AM   10   Tony Weibell for the defendants.
          11             So moving on, your Honor, to again the weakness
          12   factor of this case is that was the main focus of our briefs
          13   and that's the most important factor identified by the
          14   Seventh Circuit is -- already touched on that the claims here
11:42AM   15   are subject to arbitration. While it may be true that under
          16   some laws in some states like Illinois, a minor can choose to
          17   disaffirm a contract. What can't happen is a minor doesn't
          18   have the right to cancel another minor's contract. And so
          19   the situation you have here is that they were seeking to
11:42AM   20   certify a litigation class of minors who may not want to
          21   disaffirm their contracts. Under the law, if a minor chooses
          22   to disaffirm a contract, they have to walk away from it.
          23   They can't continue to benefit from that contract.
          24             And so, in essence, in order to certify a
11:42AM   25   litigation class here, it would be impossible because
                                                                           33

           1   individual issues about whether each minor chose -- you know,
           2   decides that they're going to walk away from their TikTok
           3   accounts in order to pursue these claims in federal court
           4   would obviously predominate in a litigation.
11:43AM    5             In the class settlement context in which we are in,
           6   we can -- the defendants, we can waive the right that we have
           7   to enforce the arbitration agreement and allow recovery on a
           8   settlement so that concern evaporates with the settlement
           9   class. But the arbitration is certainly -- it would be
11:43AM   10   number one bar here to the litigation going forward as a
          11   class. And it's not correct as may have been presented in
          12   other papers and by the Objector that these arbitration
          13   agreements are invalid simply because they're made with
          14   minors. Under the law, minors can enter into a contract,
11:43AM   15   they can enter into a valid contract, and they are bound by
          16   that contract so long as they take the benefits from it.
          17   They can just -- under the law, they can choose to disaffirm
          18   it if they want but they're still bound until they fully
          19   reach that point. And so here, there's no chance that the
11:43AM   20   case could have proceeded towards, you know, a certified
          21   class for litigation purposes because of that arbitration
          22   agreement.
          23             The other bar to plaintiffs' claims as has already
          24   been mentioned is the COPPA preemption. The -- you know,
11:44AM   25   Congress when they created COPPA allowed certain entities to
                                                                           34

           1   bring claims based on the collection of information from
           2   children under 13. The FTC can do it. The FTC can bring an
           3   action and they did here in this case and also state attorney
           4   generals can bring an action if they choose to do it. And
11:44AM    5   here, even though the state attorney generals of each state
           6   were notified of the settlement and of this action, none of
           7   them have chosen to bring an action so that I think is
           8   significant in terms of whether there was merit here. But
           9   also because I think everybody recognize that the FTC action
11:44AM   10   essentially preempts everything because the FTC is in the
          11   best position to investigate and to enforce COPPA especially
          12   since the FTC is the one that was tasked with designing the
          13   COPPA rule that interprets and applies, you know, how COPPA
          14   works.
11:45AM   15             For that reason, no cause of action that's based on
          16   the collection of data from children under 13 can survive
          17   COPPA preemption. The courts have recognized that in a
          18   situation like that, the only way claims survive is if there
          19   is something more, right, if there is a separate and
11:45AM   20   independent deceptive act. For example, in the McDonald case
          21   that settled this week but also that our Objector raised in
          22   his argument and in his papers, in that case the argument was
          23   that you had Disney and Nickelodeon, Viacom, these children's
          24   oriented properties that were inviting children to use their
11:45AM   25   services, right, affirmatively inviting them to use the
                                                                            35

           1   service and the alleged deception is that they deceptively
           2   then collected information when the plaintiffs would have
           3   thought it would not have been collected under those
           4   circumstances because of COPPA.
11:46AM    5             Here it was the opposite situation. Here with
           6   TikTok, TikTok was telling users when they registered do not
           7   use the service if you were under 13. In fact, they're
           8   saying don't use it if you're under 18. And they had to
           9   affirmatively agree that they were over the age in order to
11:46AM   10   use the service. So it wasn't that -- there's been no
          11   deception alleged here and there is no deception. It was, in
          12   fact -- to the extent there was a deception, it was the users
          13   deceiving TikTok. If they had not lied about their age,
          14   their information never would have been collected and so
11:46AM   15   that's the situation you have here that sets it apart
          16   differently from some of those other cases where COPPA did
          17   not preempt.
          18             There's also another case that the Objector raised
          19   and that was the New Mexico attorney general case against
11:47AM   20   Tiny Lab in New Mexico where the court's decision found that
          21   certain claims were not preempted by COPPA. And I just want
          22   to point that case out because that is an entirely different
          23   situation than this case. In that case, it was the attorney
          24   general for New Mexico that was bringing the action and the
11:47AM   25   COPPA statute allows -- expressly allows for such an action
                                                                            36

           1   by the attorney general whereas for private plaintiffs like
           2   we have here, there is no such exception so that case is
           3   completely inapplicable. For those reasons, you know, the
           4   plaintiffs here really had an uphill battle and we think they
11:47AM    5   never would have been able to state a claim that could have
           6   survived COPPA preemption.
           7             The other issues that the Objector has raised deal
           8   with the merits of the claims that were -- that the Objector
           9   would want to bring to this case but those are hypothetical
11:48AM   10   claims. Those are -- those are claims that plaintiffs'
          11   counsel, I'm sure, looked at and examined and chose not to
          12   bring for good reason. We think they have no merit.
          13             As the plaintiffs' counsel has already represented,
          14   there's, you know, a BIPA claim, an Illinois Biometric
11:48AM   15   Information Privacy Act claim that is pending in other
          16   litigation. We think it has no merit. In fact, we think it
          17   actually violates Rule 11 to assert it because the TikTok app
          18   just doesn't collect biometric information and in any way
          19   that could be considered in violation of the law. And so for
11:48AM   20   that reason -- that's a hypothetical but just doesn't belong
          21   here. And I don't think we need to even get into the
          22   question of whether this settlement covers a BIPA claim for
          23   that reason, right. It wasn't contemplated by the plaintiffs
          24   here. It -- it's certainly not covered by the conduct that
11:49AM   25   was at issue and so we don't think that would be a problem.
                                                                              37

           1               Moving to the injunctive relief issue, I know your
           2   Honor had a question about that earlier for plaintiffs'
           3   counsel. In a situation like this where the FTC has already
           4   challenged the conduct and already obtained a consent
11:49AM    5   order -- and there's a federal court that has already entered
           6   an injunctive order in that case, there's no reason for a
           7   duplicative injunction here. In fact, there's a very high
           8   risk that any additional injunctive relief here would be in
           9   conflict with the order that was entered by the other federal
11:49AM   10   court in Los Angeles in the FTC case and the FTC may have
          11   concerns about that; and I can provide an example of why that
          12   would be.
          13               So, for example, it was proposed that, you know,
          14   one way to enjoin a defendant in a case like this would be to
11:50AM   15   enjoin the defendant from allowing users who are under 13 to
          16   even use the service. That seems like a very obvious and
          17   complete injunctive relief that you could award in a case
          18   like this because if they don't collect -- you know, if they
          19   don't allow users under 13 to use the service, there will be
11:50AM   20   no collection of their information. Very simple. But the
          21   FTC and the COPPA rule that comes from the FTC actually
          22   expressly disallows that.
          23               They require -- and the FTC required in this case
          24   TikTok to create an -- what we call an under-13 experience,
11:50AM   25   right, an opportunity to allow under 13 year olds to register
                                                                            38

           1   for this service and use it and do it in a way that their
           2   accounts are flagged as being under 13 so that information
           3   that should not be collected is not collected. And so that's
           4   why you have to be very careful in a case like this not to
11:50AM    5   run into a problem of inconsistent injunctive relief. And
           6   certainly the FTC is taking -- is very much on top of that
           7   order, right. As has been pointed out by the other counsel,
           8   the FTC is continually investigating in compliance with that
           9   order and for us to try and even mess with injunctive relief
11:51AM   10   here would only interfere with that process and it's entirely
          11   duplicative.
          12             The other issue that was mentioned by plaintiffs'
          13   counsel is we now have the executive order that was issued
          14   just last night by President Trump which gives TikTok
11:51AM   15   essentially 45 days to give itself away to a U.S. company
          16   that is going to completely take over, you know, the data
          17   collection practices and all of the privacy practices as
          18   President Trump has described in his numerous comments and
          19   discussions about this topic. And so in a situation like
11:51AM   20   this, the landscape is going to be very different 45 days
          21   from now and the concerns that people have had about the
          22   collection of data through the app are either going to
          23   evaporate or be under a very tightly controlled and different
          24   regime. So that's another reason why there really should be
11:52AM   25   no concern here about the appropriateness of the settlement
                                                                            39

           1   in not providing duplicative injunctive relief to what's
           2   already been entered.
           3             With that, your Honor, there was one last point I
           4   think the Objector raised and it was also mentioned by
11:52AM    5   plaintiffs' counsel which is the notice, you know, was the
           6   class notice here reasonable. And because of the FTC orders
           7   that TikTok had to sequester or delete and not make use of
           8   any contact information it received from children, it wasn't
           9   able to, you know, use that information here or identify it
11:52AM   10   either because it's already been deleted or because it's
          11   subject to some other order where it has to be sequestered
          12   and not used.
          13             But also, the main point is in this situation we're
          14   dealing with a class who lied about their age in order to use
11:53AM   15   the service and so it's impossible to tell them -- it's
          16   impossible to identify who those users are that may have lied
          17   about their age to use the service in order to send them
          18   notice. And also, the users when they sign up for the
          19   service don't usually, don't typically -- and certainly not
11:53AM   20   always -- provide contact information, right. They generate
          21   a user name, there may be an email address associated with it
          22   or another account but it's not a means whereby we could, you
          23   know, feasibly provide direct notice and so the notice here
          24   was certainly adequate. In fact, we were shocked by the
11:53AM   25   claims rate that did occur, right. It was the number of
                                                                            40

           1   people that responded to the settlement to submit a claim
           2   was, I think, double what we were expecting based just on our
           3   only analysis and experience and so I think that the notice
           4   program was effective in getting that notice out to class
11:53AM    5   members.
           6              And with that, your Honor, I'll go ahead and close
           7   but I would be interested to answer any questions or concerns
           8   that your Honor may still have about the settlement.
           9              THE COURT: This is, I guess, a question for both
11:54AM   10   the plaintiff, defense, and Objector counsel. You indicated
          11   there is some -- even since our last meeting, there were some
          12   recent developments, not -- you know, including, among other
          13   things, a change in ownership, et cetera. I'm going to --
          14   just so you have a heads up on this, I'm going to give the
11:54AM   15   parties until August 28th if there's any additional materials
          16   you need to submit. This is not inviting another round of
          17   briefing; let me tell you that. But if there's something
          18   else that has happened recently that you think is not
          19   contained in the current state of the pleadings that you want
11:54AM   20   to add, then I'm going to give you an opportunity through and
          21   including August 28th for that.
          22              I'm also going to ask counsel to order the
          23   transcript of both our last meeting and today's meeting and
          24   if you could go ahead and do that. And then I don't
11:55AM   25   have -- beyond those two points, I don't have any direct
                                                                            41

           1   questions to the parties so if you have anything else in your
           2   argument, counsel, go ahead.
           3             MR. WEIBELL: Your Honor, this is Tony Weibell for
           4   defendants. Just for clarification on your request, the
11:55AM    5   materials you'd like submitted -- and you said without
           6   additional briefing -- would you like us just to submit a
           7   notice of supplemental materials and then attach them as
           8   exhibits for your Honor's consideration or how much do you
           9   want us to get into describing what it is we're submitting?
11:55AM   10             THE COURT: Whatever you -- whatever you think is
          11   appropriate, counsel. I just don't want another -- I don't
          12   want the parties to incur the expense of another 15-page
          13   memorandum. If you need to have a cover page to explain
          14   what's attached, that's fine. I'm going to leave it to the
11:55AM   15   parties to act in good faith on that.
          16             And you don't have to file anything. I'm just
          17   giving you that opportunity because it does seem like we have
          18   a very dynamic factual situation that's happening and
          19   changing even this week and who knows what's going to happen
11:56AM   20   next week. So I just want to make sure that the parties have
          21   an opportunity to make sure that they put whatever facts they
          22   believe are important in front of the Court.
          23             Does that answer your question?
          24             MR. WEIBELL: Yes, your Honor. It does. Thank
11:56AM   25   you.
                                                                            42

           1             THE COURT: All right. If there's nothing else on
           2   behalf of defense counsel, is there anything that any of the
           3   parties want to add before we conclude today?
           4             MR. DRURY: Scott Drury, your Honor, on behalf of
11:56AM    5   the Objector. I would like to respond to some of the issues
           6   that were raised by both plaintiffs and defendants with your
           7   Honor's permission.
           8             THE COURT: Yeah, sure. Go ahead.
           9             MR. DRURY: Your Honor, first of all, I think it's
11:56AM   10   important for the Court to note that none of the claims
          11   asserted in this case are direct claims under COPPA. So when
          12   the plaintiffs and defendants keep saying these are COPPA
          13   claims and this is the first case that's brought under COPPA,
          14   that's just inaccurate. There's a statutory claim under the
11:57AM   15   Video Privacy Protection Act, there's statutory claims under
          16   Illinois and California law, and there's common law claims;
          17   and those are the claims that are asserted and none of them
          18   are preempted. The critical statute that plaintiffs and
          19   defendants ignore is the Video Privacy Protection Act.
11:57AM   20   That's a federal statute that is in no way preempted by COPPA
          21   because it's a federal law.
          22             The other thing that's important about the Video
          23   Privacy Protection Act, your Honor, is that it allows for
          24   $2,500 of statutory damages. So when the plaintiffs and
11:57AM   25   defendants cite to data breach cases where there's results
                                                                            43

           1   where people get $5 per class and the cases that they cite
           2   actually -- there's even -- the settlements are more than
           3   just $5 and I'll get into that in a second. Here, it's
           4   $2,500 per violation and so the damages here are easily
11:58AM    5   calculable and are far in excess of the $1.1 million. A case
           6   that I would respectfully suggest your Honor look at is
           7   Reynolds v. Beneficial National Bank, 288 F.3d, 277. It's a
           8   Seventh Circuit case from 2002. As well as Synfuel Tech v.
           9   DHL, 463 F.3d 646 at Page 653; and that's another Seventh
11:58AM   10   Circuit case from 2006. In there, the Seventh Circuit says
          11   that in calculating the strength of the case versus the
          12   offer, a court and the parties should try to look at
          13   different scenarios and compare the outcomes that would
          14   happen under the scenarios. And in Reynolds, the court
11:58AM   15   specifically said that the court -- that the district court
          16   should look at a high option, a medium option, a low option
          17   and a zero option in terms of recovery.
          18             In applying the numbers here using the $2,500
          19   number, assuming that's the only claim that is successful
11:59AM   20   here, $2,500 times six million class members, your Honor, is
          21   $15 billion. And the court there in Reynolds what it did is
          22   it said let's assume that there's only .5 chance of success
          23   of success of getting $15 billion and it took that into
          24   consideration. It then gave numbers for medium and low. And
11:59AM   25   using the same ratios that the court used in Reynolds, the
                                                                            44

           1   medium number here, your Honor, would be $600 million. And
           2   again the court in Reynolds then apply a 20 percent value to
           3   the possibility of success. And the low rate here, your
           4   Honor, would be $30 million and the court in Reynolds said
11:59AM    5   let's assume that's a 30 percent chance of success. And then
           6   for 49.5 percent, we could assume that there is no chance of
           7   success at all.
           8             If we use those ratios, your Honor, the net
           9   expected value of this case is $204 million. I'm not talking
12:00PM   10   about punitive damages. I'm just talking about statutory
          11   relief. And neither the plaintiffs nor the defendants tried
          12   to explain anywhere, in their briefs or in their arguments,
          13   how their $1.1 million settlement relates remotely to the net
          14   expected value of the case that the Seventh Circuit laid out
12:00PM   15   in Reynolds v. Beneficial.
          16             Now I don't want to get bogged down in BIPA because
          17   this case is not about BIPA and I want to make that clear for
          18   the Court. But when looking at the value of the settlement
          19   and is this a good settlement, I think a more apt analogy is
12:00PM   20   to BIPA cases because in BIPA cases there are statutory
          21   damages of $1,000 to $5,000. And as we set forth in our
          22   brief in a recent case in the Northern District of California
          23   involving Facebook -- and we discussed that at Docket Number
          24   38 at ECF Page 9, the district court there rejected a $550
12:00PM   25   million settlement that would have returned $150 to $300 to
                                                                            45

           1   the class members saying it wasn't good enough based on the
           2   statutory damages and the parties recently came back and
           3   upped the settlement to $650 million.
           4             So I think it's important, your Honor, to consider
12:01PM    5   that this case has this federal claim under the Video Privacy
           6   Protection Act, it's a viable claim as I stated during my
           7   initial comments under In re Vizio and there's simply no
           8   rebuttal to that and so I just -- I want to make that clear.
           9             The other thing that plaintiffs' counsel has
12:01PM   10   repeatedly argued is that this is -- that the Objector is
          11   just claiming that this -- that this settlement just isn't
          12   enough; and that simply isn't the fact, your Honor, and I've
          13   already talked about that at length. But when one looks at
          14   In re Subway and Redman v. RadioShack and Eubank v. Pella --
12:01PM   15   all Seventh Circuit cases -- this settlement is a train
          16   wreck. It gives 60 percent of the settlement to fees and --
          17   to fees and administration fees. 44 percent of that goes to
          18   the lawyers and the class members are left with a mere $5 and
          19   it's important to take note of that.
12:02PM   20             The plaintiffs keep saying that this objection
          21   isn't timely and that's just a bizarre argument given all of
          22   the COVID orders and given that we -- it clearly was filed
          23   before it was due. And what they ignore is that if the
          24   objection was untimely, then their papers for their fee
12:02PM   25   petition and the Motion for Final Approval also was untimely
                                                                            46

           1   but that's just -- it's just not an issue.
           2             In terms of the relief and in terms of BIPA,
           3   they're right that there's an MDL going on and this case
           4   is -- we did not object because we're trying to get into the
12:02PM    5   BIPA case. We've merely made the point, your Honor, that
           6   there are viable claims that they did not bring. When they
           7   say that no one has stopped those BIPA cases from going
           8   forward, your Honor, all that shows is more inadequacy of the
           9   plaintiffs' counsel because they have an injunction from your
12:03PM   10   Honor that prohibits those cases from moving forward and they
          11   didn't do it presumably to protect their settlement. And
          12   once they publicly said that they weren't going to pursue the
          13   injunction, the plaintiffs in the MDL case changed their
          14   class to include the class -- the settlement class in this
12:03PM   15   case and that is the point that we were trying to raise.
          16             The last thing I want to talk about, your Honor --
          17   I'm sorry, did someone say something?
          18             THE COURT: No. You're good, counsel. Go ahead.
          19             MR. DRURY: Okay. I heard some background noise.
12:03PM   20   I apologize. I just wanted to talk a bit about the
          21   intervention because there's been a number of comments that
          22   this is an unprecedented request to intervene in this case
          23   but there's nothing unusual, your Honor, about a Court
          24   replacing inadequate counsel. In fact, in Eubank v. Pella,
12:04PM   25   753 F.3d 718 at 729, the Seventh Circuit discussed replacing
                                                                            47

           1   inadequate class counsel. The Seventh Circuit did that again
           2   in In re Walgreen Stockholder litigation, 832 F.3d 726. In
           3   Reynolds v. Beneficial National Bank, which I have been
           4   discussing the Seventh Circuit's opinion but in the lower
12:04PM    5   court they didn't accept typical class counsels' settlement
           6   and said there should be new counsel.
           7             Now all of those cases were not in the context of
           8   intervention; but in this case if we fast forward things, if
           9   the Court sustains the objection and determines that the
12:04PM   10   settlement shouldn't go forward, the case then is at the
          11   point where there's going to be counsel who did an inadequate
          12   job of the case moving forward with the case where it's known
          13   that they're not going to be able to be class counsel. And
          14   while the plaintiffs and defendants are saying that the
12:05PM   15   Objector and Intervenor shouldn't be allowed in the case, as
          16   we've stated in our papers, from a practical standpoint we
          17   end up at the same place if we were to file our own complaint
          18   in front of a different judge or get assigned a different
          19   judge, it gets related, it gets consolidated, and then we're
12:05PM   20   back in front of your Honor presenting these same claims.
          21   There's really no response to that.
          22             And the other point that should be noted is that by
          23   the plaintiff saying that Objector should simply file another
          24   case concedes that we have an interest in the case and that
12:05PM   25   an interest -- the interest is going to be impaired.
                                                                            48

           1             Also, under Rule 24(c) as we stated, we believe
           2   that given the lengthy objection that we submitted, the Court
           3   and the parties have sufficient facts and allegations to
           4   apprise them of the claims we would assert. And because this
12:05PM    5   case is in its infancy, it's likely that whether the case
           6   proceeded in litigation that there would be an amended
           7   complaint brought by the plaintiffs so there certainly is
           8   no -- there's no prejudice to the parties in this case and we
           9   respectfully request that to the extent 24 -- Rule 24(c) is
12:06PM   10   an issue, that it be waived just as the Court found in Omega
          11   Demolition Corp. versus Tech Insurance, 2016 WL 307924, at
          12   Page 3, Note 5.
          13             THE COURT: Counsel, on that argument, you've had
          14   more than --
12:06PM   15             MR. DRURY: Yes?
          16             THE COURT: -- an opportunity to file a proposed
          17   complaint if that was what you wanted. You're just going to
          18   rely on a waiver argument if, in fact, that's at issue?
          19             MR. DRURY: No, your Honor. The -- with leave of
12:06PM   20   Court, we would gladly provide a proposed complaint. We
          21   could not file a separate complaint because there's an
          22   injunction in this case and we certainly wouldn't want to run
          23   afoul of that. And it was in their response that they raised
          24   the issue of Rule 24(c) and we didn't want to be accused of
12:07PM   25   submitting completely new information in our reply. But if
                                                                           49

           1   your Honor would like to see what a revised complaint -- what
           2   our proposed complaint would be, we certainly could do that.
           3             THE COURT: Well, that's totally up to you --
           4             MR. DRURY: And in connection --
12:07PM    5             THE COURT: Hang on a second, counsel. That's
           6   totally up to you and the Court, of course, has given the
           7   parties an opportunity to file whatever they think is
           8   appropriate on or before August 28th. Okay. Go ahead,
           9   counsel. I interrupted you.
12:07PM   10             MR. DRURY: Yes. Thank you, your Honor. Along
          11   those lines, one of the issues that I believe plaintiffs and
          12   defendants have raised is the issue of there being
          13   extraneous -- that any proposed complaint would have
          14   extraneous issues and they raised that in the context of
12:07PM   15   permissive intervention. And while we believe that we
          16   satisfy all of the elements for intervention as of right,
          17   even under permissive intervention, the elements of there
          18   being a claim or defense in common that the motion is timely,
          19   those have been met and any other elements are entirely
12:08PM   20   within the Court's discretion.
          21             The cases that the -- I believe it's the
          22   plaintiffs' cite regarding there being extraneous issues in
          23   this case, General Election -- Electric Capital Corporation
          24   and Westefer, in those cases, the issues that the Intervenor
12:08PM   25   was trying to introduce were completely separate. There was
                                                                           50

           1   no commonality in the actual claim with the existing claim.
           2   That's not the case here, your Honor.
           3             And finally, you had asked some questions about the
           4   settlements in other cases that the plaintiffs and defendants
12:08PM    5   have cited to. One case that's been cited to by plaintiffs
           6   is In re Vizio Consumer Privacy Litigation and in that case
           7   the settlement provided for $16.50 cash payout as opposed to
           8   the $5 here. With respect to In re Google Cookie Placement
           9   and the In re Google Referrer Header litigation, those cases
12:09PM   10   at least as of the filing of our brief on June 17th were
          11   still pending after the proposed settlements had been
          12   reversed on appeal by the U.S. Supreme Court in In re Google
          13   Referrer Header litigation and the Third Circuit and in In re
          14   Google Cookie Placement. They also cite Target Corporation
12:09PM   15   litigation and there, there was full reimbursement provided
          16   to the -- to the class members for their loss. But again,
          17   those cases did not involve the high statutory damages that
          18   are involved here.
          19             If your Honor has any questions, I am -- I'm happy
12:09PM   20   to -- oh, I also wanted to talk about arbitration because
          21   they -- the defendants claim that arbitration prevents this
          22   case from moving forward and we have never argued that kids
          23   can't contract in California or Illinois or in other states
          24   but they can disaffirm contracts. And certainly this case
12:10PM   25   would move forward -- this case would move forward based on
                                                                            51

           1   that case law.
           2             They want to raise issues about is there going to
           3   be a class and how big is this class going to be. We're not
           4   there yet. We've asked both defendant and plaintiff for the
12:10PM    5   informal discovery that they did to reach this resolution and
           6   they haven't provided any so we don't know what their data
           7   looks like and we also -- there's been no litigation and no
           8   discovery, no briefing into whether the arbitration provision
           9   is valid and whether anyone even entered into the arbitration
12:10PM   10   provision. So for them to claim at this very early stage
          11   that there would not be a class based on the arbitration
          12   provision again weighs in favor of not approving this
          13   settlement because there's just not enough information that's
          14   known at this time.
12:11PM   15             And the defendants' repeated referral to "these are
          16   kids that voluntarily signed up for TikTok and lied about
          17   their age," your Honor, that's just not the case. I mean,
          18   that's akin to Camel saying that it's children's fault that
          19   kids were smoking Camels when they used Joe Camel to lure
12:11PM   20   kids to do that. In our brief, our initial brief, Docket 24,
          21   Page 16, we quote from the founder of Musical.ly who says he
          22   knows that kids under 13 are using it and it's one of the
          23   most popular parts of their platform. They lured these kids
          24   to use the product. Now they're trying to use that same
12:11PM   25   conduct to get out of class litigation and that simply is not
                                                                            52

           1   the result that should be here, your Honor.
           2             As the Seventh Circuit found in Eubank, the
           3   proposed settlement is stacked against the class. The
           4   plaintiffs' lawyers support the settlement to get their fees,
12:11PM    5   the defendants support it to evade liability, and the class
           6   members have become a mere casualty. Based on class
           7   counsels' conduct throughout, the Court can have no
           8   confidence that they have acted -- that the plaintiffs'
           9   counsel have acted or will act as conscientious fiduciaries
12:12PM   10   of the class. As a result, your Honor, Objector respectfully
          11   requests that his objections be sustained and that his Motion
          12   for Intervention be granted and that the case proceed from
          13   there. If there are any questions, your Honor, I'm happy to
          14   answer them.
12:12PM   15             THE COURT: Anything further on behalf of any
          16   party?
          17             MR. LIETZ: Your Honor, David Lietz for the
          18   plaintiffs, your Honor. Your Honor, three brief points.
          19   Number one, the courts rejected Objector's arguments that the
12:12PM   20   failure to obtain maximum statutory penalty is grounds for a
          21   valid objection. That's plain in Kolinek v. Walgreen
          22   Company, 311 F.R.D. 483, Northern District of Illinois, 2015.
          23             Secondly, your Honor, this analysis -- this
          24   so-called analysis of the Video Privacy Protection Act
12:12PM   25   completely ignores the fact that the term Personally
                                                                            53

           1   Identifiable Information in the VPPA is totally different
           2   than in data privacy litigation and it, quote, includes
           3   information which identifies a person as having requested or
           4   obtained specific video materials or services from a
12:13PM    5   videotape service provider.
           6             You know, the plaintiffs here shoehorn that into
           7   the facts of this case. But to say that this is a Video
           8   Privacy Protection Act claim that warrants any sort of
           9   damages calculation based upon maximum statutory values, it's
12:13PM   10   just -- it's just incorrect, your Honor.
          11             And last, your Honor, in terms of us providing
          12   discovery to the Objector/Intervenor, they're not entitled to
          13   that under the rules. So if they get in a case by the
          14   Court's order, we will happily provide discovery but the case
12:13PM   15   law is clear there's no entitlement to discovery at this
          16   stage. Thank you, your Honor.
          17             THE COURT: Anybody else?
          18             MR. WEIBELL: Yes, your Honor. Tony Weibell for
          19   the defendants. Just to add to what plaintiffs' counsel
12:14PM   20   mentioned about the Video Privacy Protection Act claim, the
          21   Objector's counsel pointed out that that claim has statutory
          22   damages and it's not based on COPPA. There's two issues with
          23   that. One is to the extent this case goes beyond the
          24   allegation of the collection of information from children
12:14PM   25   about parental consent, those claims would get captured and
                                                                            54

           1   be related to the MDL that's pending now before Judge Lee in
           2   the Northern District of Illinois. We don't think it does
           3   and my understanding is that plaintiffs' counsel also doesn't
           4   think it does.
12:14PM    5             And with respect specifically to the Video Privacy
           6   Protection Act claim, I think all the parties involved -- not
           7   the Objector but the plaintiffs and defendants -- recognize
           8   after that claim was asserted there really -- there was
           9   nothing there. There was no merit to it because there's no
12:15PM   10   facts that TikTok actually disclosed to a third party for
          11   non-business operational purposes both the actual name and
          12   the videos that a particular user was watching, right, and
          13   that's what you need to state a claim under VPPA. So I think
          14   we all recognize that that claim just wasn't going anywhere
12:15PM   15   in this litigation and it shouldn't factor into whether the
          16   settlement is fair except to the extent that the Seventh
          17   Circuit has said the most important factor is the weakness of
          18   the case and so that's all I wanted to add, your Honor.
          19             THE COURT: Okay. Anyone else?
12:15PM   20             MR. DRURY: Your Honor, Scott Drury. Just very
          21   briefly. I just wanted to make note that in the settlement,
          22   there's no indication that the Video Privacy Protection Act
          23   was dismissed and so for the plaintiffs and the defendants to
          24   now claim that that -- that the Court shouldn't really
12:15PM   25   consider Count One of the complaint, it's just inaccurate and
           1   again shows that there's really at this point no one
           2   arguing on -- no one in the case arguing on behalf of the six
           3   million class members.
           4             THE COURT: Okay. Thank you, counsel. The
12:16PM    5   Court -- obviously any -- if the parties want to make any
           6   supplemental submissions to the Court, they should do it on
           7   or before 8-28. Counsel should order the transcript. The
           8   Court will take all motions under advisement and I will issue
           9   a written ruling by separate order. Thank you, counsel.
12:16PM   10             MR. LIETZ: Thank you, your Honor.
          11             MR. WEIBELL: Thank you, your Honor.
          12             THE COURT: Court's in recess.
          13        (Proceedings concluded at 12:16 p.m.)
          14
          15                       C E R T I F I C A T E
          16        I hereby certify that the foregoing is a transcript of
          17   telephonic proceedings before the Honorable John Robert
          18   Blakey on August 7, 2020.
          19
          20   /s/Laura LaCien                 August 11, 2020
               Official Court Reporter              DATE
          21
          22
          23
          24
          25
